                                  1

                                  2

                                  3

                                  4                                UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     DARRYL ROBERTS,
                                                                                      Case No. 19-cv-03320-PJH
                                  8                  Plaintiff,

                                  9            v.                                     JUDGMENT
                                  10    UNITED FOOD & COMMERCIAL
                                        WORKERS LOCAL 648,
                                  11
                                                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted defendant's

                                  15   motion for summary judgment,

                                  16         it is Ordered and Adjudged

                                  17         that judgment is hereby entered in favor of defendant and against plaintiff.

                                  18         IT IS SO ORDERED.

                                  19   Dated: December 20, 2019

                                  20                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  21                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
